 Case 3:21-mj-00053-RWT Document 3 Filed 04/13/21 Page 1 of 3 PageID #: 11




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    MARTINSBURG

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                         CRIMINAL ACTION NO. 3:21-MJ-53
                                           (Judge Groh)

ROMAIR MCKNIGHT
              Defendant.

                           MOTION FOR DETENTION HEARING


       The United States moves for pretrial detention of defendant pursuant to 18

U.S.C. Section 3142(e) and (f).

       1.   Eligibility of Case. This case is eligible for a detention order because the

case involves (check all that apply):

              ___x_      a crime of violence, a violation of section 1591, or an
                       offense listed in section 2332b(g)(5)(B) for which a
                       maximum term of imprisonment of 10 years or more is prescribed;

              ____     an offense for which the maximum sentence is life imprisonment or
                       death;

              ____     an offense for which a maximum term of imprisonment of ten years
                       or more is prescribed in the Controlled Substances Act (21 U.S.C.
                       801 et seq.), the Controlled Substances Import and Export Act (21
                       U.S.C. 951 et seq.), or chapter 705 of title 46;

              ____      any felony if such person has been convicted of two or more
                       offenses described in subparagraphs (A) through (C) of Title 18
                       U.S.C. Section 3142(f)(1), or two or more State or local offenses
                       that would have been offenses described in subparagraphs (A)
                       through (C) of this paragraph if a circumstance giving rise to
                       Federal jurisdiction had existed, or a combination of such offenses;
                       or
 Case 3:21-mj-00053-RWT Document 3 Filed 04/13/21 Page 2 of 3 PageID #: 12




             ____ any felony that is not otherwise a crime of violence that involves a
                   minor victim or that involves the possession or use of a firearm or
                   destructive device (as those terms are defined in section 921), or
                   any other dangerous weapon, or involves a failure to register under
                   section 2250 of title 18, United States Code;

             __X__ Serious risk defendant will flee;

             __X__ Serious risk obstruction of justice

      2.   Reason for Detention.   The court should detain defendant because there

are no conditions of release which will reasonably assure (check one or both):

             __X__     Defendant's appearance as required

             __X__     Safety of any other person and the community

      3.   Rebuttable Presumption.

      A rebuttable presumption arises that no condition or combination of conditions

will reasonably assure the safety of any other person and the community because:

             ____ a) the defendant has been convicted of a Federal offense that is
             described in Title 18 U.S.C. Section 3142(f)(1), or of a State or local
             offense that would have been an offense described in subsection (f)(1) of
             this section if a circumstance giving rise to Federal jurisdiction had
             existed; b) the offense was committed while the defendant was on release
             pending trial for a Federal, State, or local offense; and c) a period of not
             more than five years has elapsed since the date of conviction, or the
             release of the defendant from imprisonment, for that offense whichever is
             later.

      A rebuttable presumption arises that that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the

safety of the community because the defendant committed:

             ____ an offense for which a maximum term of imprisonment of ten years
             or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et
             seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et
             seq.), or chapter 705 of title 46;

             ____    an offense under section 924(c), 956(a), or 2332b of this title;
 Case 3:21-mj-00053-RWT Document 3 Filed 04/13/21 Page 3 of 3 PageID #: 13




             ____    an offense listed in section 2332b(g)(5)(B) of title 18, United States
                     Code, for which a maximum term of imprisonment of 10 years or
                     more is prescribed;

             ____    an offense under chapter 77 of this title for which a maximum term
                     of imprisonment of 20 years or more is prescribed; or

             ____ an offense involving a minor victim under section 1201, 1591, 2241,
                  2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2),
                  2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
                  2260, 2421, 2422, 2423, or 2425 of this title.

      4.   Time for Detention Hearing.    The United States requests the court conduct

the detention hearing

                         At first appearance

             __X__      After continuance of    3    days (not more than 3)

      5.     Other Matters:

DATED: April 13, 2021


                                   By     /s/ Jeffrey A. Finucane
                                          Jeffrey A. Finucane
                                          Assistant United States Attorney
                                          217 West King Street, Suite 400
                                          Martinsburg, WV 25401
                                          Telephone: (304) 262-0590
